Citation Nr: 9913231	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a retained surgical needle in 
the chest status post heart surgery.

3.  Entitlement to an increased evaluation for coarctation of 
the aorta with hypertension, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from April 1986 to 
December 1988.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In various letters to his Senator and during his RO hearing, 
the appellant has indicated that he claimed entitlement to a 
nonservice connected pension, Persian Gulf War undiagnosed 
illness, and service connection for the post-surgical scar.  
Based on the evidence in the record, it seems that there 
have been no written claims submitted by the appellant and 
the RO has not had an opportunity to act upon these claims.  
The Board refers the issue to the RO to take appropriate 
action with respect to these claims, as the Board does not 
have jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  If there is any intent to appeal, there is 
an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied by the RO in September 1994.  The appellant did not 
appeal the decision.

2.  The appellant has submitted medical evidence including 
records from the Vet Center and a VA examination conducted in 
August 1996 which is new and relevant to the issue at hand.

3.  The appellant was hospitalized in a VA Medical Center and 
repair of coarctated aorta was performed in July 1993.

4.  Post-operative X-rays revealed the presence of a retained 
surgical needle in the region of the transverse aortic arch.

5.  The appellant sustained additional disability when the 
surgical repair of a coarctated aorta resulted in the 
presence of a retained surgical needle.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  New and 
material evidence has been submitted to reopen the claim for 
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103 (1998).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 have been met. 38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for post-traumatic stress disorder was 
denied in a September 1994 rating decision.  This 
determination was not appealed and became final.  The RO 
reviewed the service medical records, private medical 
reports, medical reports from a VA Medical Center and a VA 
examination conducted in October 1993.  There was no 
confirmed diagnosis of post-traumatic stress disorder and no 
evidence of a verifiable stressor in service that could have 
caused post-traumatic stress disorder.  

A description of the evidence before the RO at the time of 
prior final denial is as follows:

A clinical evaluation for psychiatric illnesses was normal at 
the time of the February 1986 enlistment examination and the 
November 1988 separation examination.  Post-traumatic stress 
disorder was not diagnosed in service.  Service department 
records documented participation in contingency operations in 
the Gulf although the appellant was discharged prior to and 
did not serve in the Persian Gulf War.

Records from the Siskiyou County Mental Health Services 
document an admission in November 1991 for bipolar disorder 
with psychotic features.  The psychosis was possibly 
secondary to drug use.  He was said to have had a rather 
long-standing history of schizophrenia.

February 1992 records from the Sonoma County Department of 
Mental Health document an evaluation with a discharge 
diagnosis of a persecutory-type delusional disorder and an 
amphetamine delusional disorder probable.

Vet Center records from September 1993 indicated that the 
appellant was exhibiting features of post-traumatic stress 
disorder, features of schizophrenia, uncomplicated 
bereavement and a brief history of polysubstance abuse with 
dependent personality traits.

The diagnostic impression at the time of a June 1993 VA 
Medical Center evaluation indicated post-traumatic stress 
disorder with a referral for a mental health evaluation.  The 
discharge summary from his admission to a VA Medical Center 
in July 1993 for coarctation repair listed a past medical 
history of paranoid psychosis with probable chronic paranoid 
schizophrenia.  In an August 1993 VA Medical Center record 
the diagnosis was psychosis with a questionable post-
traumatic stress disorder component.

A VA examination conducted in October 1993 opined that the 
events in service as reported by the appellant were not so 
much traumatic stressors as they were events that bonded the 
appellant to his squad.  After his discharge and upon hearing 
that several of his former squadron friends had been killed 
in a helicopter accident, he started having psychotic 
symptoms.  Overall he gave the strong impression of having 
chronic schizophrenia in partial remission.

A VA Medical Center discharge summary from June 1994 
indicated a diagnosis of history of psychosis not otherwise 
specified/schizophrenic disorder.  He had a history of post-
traumatic stress disorder according to his mother.  The 
appellant reported that his troubles started after the Gulf 
War when friends he had made in the Marines were killed in a 
helicopter accident.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

Evidence developed since the last final denial in September 
1994 included the following:

Additional Vet Center records between August 1993 and January 
1995.  Diagnoses included post-traumatic stress disorder, 
major depressive episodes with a history of brief psychotic 
episodes and polysubstance use (inactive).

A VA examination was conducted in August 1996.  Chronic post-
traumatic stress disorder and a psychotic disorder not 
otherwise specified were diagnosed.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

Stated differently, at the time of the last denial, there was 
an absence of a clear diagnosis of post-traumatic stress 
disorder.  With respect to the Vet Center records and the VA 
examination, the Board is of the opinion that this is new and 
material and serves to reopen the appellant's claim for 
service connection for post-traumatic stress disorder since 
they establish a clear diagnosis of post-traumatic stress 
disorder.  This evidence is new since it establishes the 
clear diagnosis that was absent at the time of the prior 
final decision and material since it bears directly on the 
question at issue.  When viewed in the context of the reason 
for the prior denial, it is new and material evidence.  See, 
38 C.F.R. § 3.156 (1998).  Accordingly, the claim for service 
connection for post-traumatic stress disorder is reopened.  
Further development is now necessary regarding stressor 
verification.


Claim Pursuant to 38 U.S.C.A. § 1151

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a retained 
surgical needle in the chest status post heart surgery was 
denied in a March 1997 rating decision.  The appellant has 
contended that the act of leaving behind the needle was 
negligent and warrants compensation.

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of VA concluded that all claims for benefits 
under 38 U.S.C. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of § 1151 as they existed prior to that date.  
VAOPGPREC 40-97 (Dec. 31, 1997).  In Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994) the Court declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  

The Board notes that Congress has amended section 1151 to 
reincorporate the fault requirement.  38 U.S.C.A. § 1151 
(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 26, 1996, 
110 Stat. 2926.  Congress specifically provided, however, 
that the amendments to section 1151 would be applicable to 
all claims filed on or after October 7, 1997.  As the 
appellant's claim under 38 U.S.C.A. § 1151 was filed in July 
1996 the new statute is not applicable to the appellant's 
claim.  Compare Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)(where the law or regulation changes while a claim is 
pending the version most favorable to the appellant will 
apply unless Congress provided otherwise).

The applicable statute provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

On March 16, 1995, amended regulations were published 
deleting the fault or accidental requirements of 38 C.F.R. 
§ 3.358 (c) (3), in order to conform the controlling 
regulation to the Supreme Court's Decision.

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  There is competent evidence of a 
retained surgical needle after surgery at a VA Medical Center 
and the appellant's assertion of disability as a result.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained that document the surgical 
procedure in question and all subsequent VA Medical Center 
and private medical records of which the RO has been made 
aware have been obtained.  VA examinations were conducted in 
October 1993 and August 1996, and a hearing was held in 
October 1996.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Surgery to correct a coarctation was conducted in July 1993 
at a VA Medical Center.  Although not identified at the time 
of discharge, subsequent postoperative chest X-rays 
identified the presence of a retained surgical suture needle 
in the region of the transverse aortic arch.

A VA examination was conducted in October 1993.  As far as 
his circulatory problems, postoperatively the appellant had 
improved a great deal.  He had pulses in his extremities and 
felt much better symptomatically.  He was taken off his 
antihypertensive medication although he tended to be rather 
anxious and his blood pressure would be elevated to a mild 
degree.  On his chest wall there was an 11-inch surgical scar 
that curved around the left side of his chest.  Distal pulses 
were strong and bounding.  His pulse was rapid but without 
abnormal heart sounds.  His blood pressure was 150/98.  The 
appellant was aware of the retained surgical needle.

April 1996 notes from the Paulk Family Clinic recorded a 
complaint of left-sided chest pain and neck tingling down 
through his left arm.  The chest pain was described as dull.  
He requested a chest X-ray regarding the retained surgical 
needle.  On examination his chest was clear, and a regular 
sinus rhythm was auscultated.  The incision from his left 
shoulder to the maxillary line was noted and the femoral 
pulses were weak bilaterally.  The impression was a post-
coarctated aorta and neuritis pain.  A small curved needle in 
the mediastinum was noted on X-ray.

A May 1996 X-ray report noted a metallic density resembling a 
needle in the soft tissue posterior to the trachea at the 
level of the aortic knob.

The appellant testified at a hearing in October 1996.  He 
reported that the surgical scar got stiff after limited 
movement.  He had tension spasms from his neck all of the way 
down his back and it was very painful.  Depending on the type 
of movement or position his is in the scar can be sore.  His 
shoulder is stiff and in a certain range of motion he cannot 
lift more than a few pounds.  The needle feels like a very 
sharp pain in certain motions.  He still has shortness of 
breath and high blood pressure.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is undisputed evidence of a retained surgical needle 
within the appellant's chest that is the result of surgical 
treatment at a VA Medical Center.  Clearly this is not the 
result of the appellant's own misconduct.  While compensation 
is not payable for the necessary consequences of surgical 
treatment, this was clearly not a necessary but an unintended 
consequence of the surgery.

The question before the Board, then, is whether the surgical 
repair itself resulted in additional disability and that 
includes the question of whether a retained surgical needle 
results in additional disability.  This is determined by 
comparing the appellant's physical condition immediately 
prior to the surgery with his subsequent physical condition.  

When the Board assesses his condition prior to surgical 
intervention, there is no evidence that the appellant 
retained a foreign body.  After surgical intervention there 
is.  In the Board's judgment, the presence of a surgical 
needle within the appellant's body after surgery is a 
disability; the Rating Schedule recognizes that the mere 
presence of a foreign body is a disability.  This was not 
certain to result or intended to result from the 1993 surgery 
and the internal retention of a foreign body in the chest in 
proximity to the heart is an additional disability without 
regard to whether it has caused any identifiable symptoms at 
the present time.  There evidence accorded the most probative 
weight in the Board's decision is the competent medical 
evidence that there was a surgical instrument left behind in 
the appellant's body after surgical correction of a 
coarctated aorta.  Accordingly, it follows that the appellant 
is entitled to disability compensation for the additional 
disability of a postoperative retained needle under the 
provisions of 38 U.S.C.A. § 1151.



ORDER

The claim for service connection for post-traumatic stress 
disorder is reopened.  Entitlement to benefits needle under 
the provisions of 38 U.S.C.A. § 1151 due a retained surgical 
is granted.


REMAND

The Board has determined that new and material evidence has 
been submitted, and the claim for service connection for 
post-traumatic stress disorder is reopened.  The Board has 
further determined that the record must be supplemented 
before a decision as to service connection for post-traumatic 
stress disorder may be adjudicated.  Specifically, the RO 
should contact the U.S. Armed Services Center for Research of 
Unit Records [formerly United States Army and Joint Services 
Environmental Support Group] to verify the claimed stressors.

A 20 percent evaluation for coarctation of the aorta with 
hypertension was confirmed and continued in a March 1997 
rating decision.  In a February 1998 rating decision and 
February 1998 Supplemental Statement of the Case the RO noted 
that the rating criteria for disabilities of the 
cardiovascular system had been changed in January 1998 and 
reevaluated the disability accordingly.  The Diagnostic Code 
under which the disability was rated was changed from 
Diagnostic Code 7110-7101 (aortic aneurysm with hypertension) 
to Diagnostic Code 7111-7101 (aneurysm of any large artery 
with hypertension) and the 20 percent evaluation was 
confirmed and continued.  The Board finds that the VA 
examination conducted in August 1996 inadequate.  The VA 
examination failed to furnish evidence that would permit an 
adequate evaluation under either the old or new criteria.

The appellant is in receipt of Social Security Administration 
benefits identified at the time of the August 1996 VA 
examination.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should request that the 
appellant provide specific information 
concerning events during service that are 
considered to be stressors.  The 
appellant should be advised that he must 
provide specific information concerning 
the events, dates, places, persons 
involved, and units involved for a 
meaningful search for, and verification 
of, information to be conducted.

2.  The RO should afford the appellant an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

3.  The RO should review any statements 
proffered by the appellant in response to 
the above request, as well as statements 
by the appellant already of record, and 
prepare a summary of the asserted 
stressors.  This summary, as well as 
supporting documents and statements, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records for verification of the events 
claimed by the appellant as stressors.  
If the record does not contain adequate 
information to refer to the U.S. Armed 
Services Center for Research of Unit 
Records for stressor verification, the 
reason for the failure to refer the 
matter should be noted in the record.

4.  If the response from the appellant 
indicates specific U.S. personnel 
casualties and/or wounded as stressors, 
the RO should request that the U.S. Armed 
Services Center for Research of Unit 
Records and/or another appropriate agency 
search Morning Reports or other records 
for pertinent information.

5.  The RO should obtain pertinent 
information from the appellant's service 
personnel records.

6.  The RO should afford the appellant a 
psychiatric examination.  The appellant's 
psychiatric diagnosis should be 
clarified.  The claims folder, including 
all records obtained per this remand, and 
a copy of this remand must be made 
available to the examiner.

7.  The RO should schedule the appellant 
for a cardiovascular VA examination.  
Copies of the pertinent rating criteria 
should be provided to the examiner.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
objectively determine whether the post-
surgical scars are tender and/or painful.

8.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

9.  The RO should obtain from the Social 
Security Administration a copy of any 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

10.  The RO should review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. §§ 4.2, 4.125, 4.126 
(1998).

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

